The so-called "license fee" imposed by the City of Philadelphia on the two major league baseball clubs of that city clothes the department of public safety with the arbitrary and unrestricted power to fix the fee or tax. This tax and the manner of its imposition are so completely repugnant to our federal and state Constitutions and to our entire theory of government that no decision of any American court has been or can be cited *Page 322 
to sustain it. An analysis of every case cited in the majority opinion will reveal that none of them sustains such an ordinance as this or anything like it. On the contrary, textbooks and court reports contain a wealth of material condemning such taxation as the city has resorted to in this case.
The ordinance challenged does not impose a definite sum
either as a license fee or a tax upon each baseball game played. The fee in each case is $5.50 multiplied by the numberof policemen to be assigned to the game. This latter shifting, unfixed factor is to be determined solely in each case by the director of public safety. If he says: "Ten policemen are to be assigned to tomorrow's game," the fee is $55. If he says: "One hundred policemen are to be assigned to tomorrow's game," the fee is $550. Clothing an administrative officer with the power to fix the fee or tax in this manner is violative of the principle that a state or municipal legislative body in authorizing the imposition of a license or tax must itself fix the amount of the fee or tax, either uniformly or by reasonable classification. This court held in O'Neil et al., v. Am. Fire Ins. Co., 166 Pa. 72, 77, 30 A. 943, that a law "must be complete in all its terms and provisions when it leaves the legislative branch of the government, and that nothing must be submitted to the judgment of the electors or other appointee of the legislature except an option to become or not to become subject to its requirements and penalties." We cited this with approval in Baldwin Township's Annexation, 305 Pa. 490,158 A. 272. We there made a distinction between a "law" which is so far from complete that something must be supplied by an agency other than the legislature in order to make it complete, and a law which is complete in all its details but becomes operative only with the consent of the electors of a certain locality or, as in the Baldwin Township case, with the consent of the State Council of Education. In the case before us the ordinance imposing the license *Page 323 
fee or tax is not complete in all its details; before it becomes operative, the director of public safety must determinethe amount of the fee to be charged. The ordinance itself is no more complete than is a signed check which is delivered to the payee named therein with the amount of the check left in blank.This ordinance is as invalid as would be a state motor vehiclelicense law clothing the secretary of revenue with the power tocharge each applicant for a license a fee based on thesecretary's estimate of the number of miles of state highwaysthe automobile licensed would be likely to traverse during theyear. The ordinance now in question introduced a new method of imposing a license fee or tax into our American system and no case anywhere sanctions this departure from the long established and constitutionally supported policy of making all license fees and taxes definite in the law imposing them.
The cases cited by appellants support the proposition that a taxing authority can impose a definite license fee or tax in certain contingencies. None of them supports the proposition that the fixing of the amount of a license fee or tax can bedelegated to an administrative official.
There is absolutely nothing in the case of Point Bridge Co. v. Pittsburgh Railways Co., 240 Pa. 105, 87 A. 614 (cited in the majority opinion), which sustains the proposition that the power to fix a license fee can be legally entrusted to any official. No such question was before the court. On page 120 of the opinion written by Mr. Justice STEWART, there is the following sentence: "Whether in the absence of an ordinance establishing a license fee the city may recover from the defendant what it has paid for repair and maintenance of the bridge during all these years, and which it might have protected itself against by an ordinance requiring a license fee, is not before us, nor has it received discussion at the hands of court or counsel." The opinion in that case does, however, contain these significant sentences (page 117): "A license fee based on such considerations *Page 324 
[i. e., evidence of fares and gross receipts of defendant] would be taxation pure and simple. The same objection would apply to the evidence admitted to show a commercial practice entitling the owners of a bridge to receive a certain annual return upon the money invested, and to the evidence of what other railway companies would require to pay for privileges, on other bridges like those enjoyed by the defendant on this."
The following eight cases are all cited either in the majority opinion or in appellants' paper book: Gettysburg Borough v. Gettysburg Transit Co., 36 Pa. Super. 598, involves the validity of a license fee of $50 per annum per trolley car operated by defendant. There was nothing indefinite about the amount of this fee, nothing left to the discretion of any officer or subdivision of the State. The same is true of the fees imposed in the following cases: New Hope Borough v. Western Union Tel. Co., 16 Pa. Super. 306, $1 for each pole and $2.50 for each mile of wire, per annum; Kittanning Borough v. Kittanning Consolidated Natural Gas Co., 26 Pa. Super. 355, $30 for each mile of pipes or mains per annum; Mahanoy City Boro. v. Hersker, 40 Pa. Super. 50, $3 per day on theatrical exhibitions; Delaware  Atlantic Tel. and Tel. Co.'s Petition, 224 Pa. 55, 73 A. 175, $1 per pole, $2.50 per mile of wire (in this case there was, in addition, provision for judicial determination of the reasonableness of the fee imposed, should any dispute arise). The following two cases cited by appellants do not relate to license fees or taxes. In Edgewood Borough v. Scott, 29 Pa. Super. 156, the ordinance required the obtaining of a permit — without charge therefor — before making excavations in a public highway. In Scranton City v. Straff, 28 Pa. Super. 258, the ordinance absolutely forbade the operating of any games of chances, shooting galleries, carousels, etc., in places of entertainment within 1,000 feet of any public park within the city limits. No fee was imposed or permit required. *Page 325 
The only case cited that even superficially seems to support appellants' proposition is that of Tannenbaum v. Rehm, 152 Ala. 494, but the differences between the ordinance upheld there and the ordinance challenged here are vital. There the mayor could designate policemen to attend the theater only at the request of the manager and the maximum number that the mayor could send was four; here policemen were sent to the outside of the park during a game whenever the director wished and in such numbers without limit as he designated. The baseball clubs were not even consulted in the matter. There the policemen did dutyinside the theater; here they were outside the park, attending to their customary duties on the sidewalks and streets. There the mayor practically "loaned" regular or special officers to the theater and "for their services" the manager paid them; here policemen were not "loaned" to the management; the management had no control over them. The policemen merely did what policemen do when large crowds assemble as at political mass meetings, championship prize fights and baseball games, i. e., they preserved order. They were not paid for their services by the baseball club. They were paid by the city at the rate of $4.40 for an eight-hour day, and their services at the baseball park took about three-fourths of an eight-hour day. The director of public safety imposed on the plaintiffs a "license fee" or tax for each game equal to $5.50 for each policeman who was assigned to duty outside the park on the day of a game.
In the cited case of City of Buffalo v. Hill, 79 N.Y. S. 449, there was nothing indefinite as to the amount of the license fee imposed. It was $15 "before a person may engage in the sale of 'fish or salt meat outside of the public markets.' " The license was issued by the mayor upon the direction of the common council after a two-thirds vote of that body. The only question decided in that case was that the granting or refusing of a license was a valid exercise of the police power. *Page 326 
In the cited case of City of Allentown v. Western Union Telegraph Co., 148 Pa. 117, 23 A. 1070, there was nothing indefinite about the license fee imposed, which was $1.00 per annum on each telegraph pole, and $2.50 per annum on each mile of wire within the city limits. The city had no power to determine the number of poles or the number of feet of wire that the telegraph company should erect and maintain in the city. This was entirely within the power of the telegraph company. The telegraph company knew at all times what its license fee would be. The fee did not depend upon the judgment or "estimate" of any public official.
The cited case of Fischer v. St. Louis, 194 U.S. 361, held that an ordinance prohibiting the erection of any cow stable within the city limits of St. Louis, without permission from the municipal assembly, was a proper police regulation.
The cited case of Gundling v. Chicago, 177 U.S. 183, simply held that the ordinance of the City of Chicago authorizing the issuance of a license to persons to sell cigarettes on payment of $100, and forbidding their sale without a license, did not violate the Federal Constitution.
In the cited case of In re Flaherty, 105 Cal. 558,38 P. 981, it was held that an ordinance forbidding the beating of drums on the street except on permit of the president of the board of trustees was not void.
The cited case of Com. v. Puder, 261 Pa. 129, 104 A. 505, upheld the validity of an act giving the commissioner of banking the discretion to grant a license to persons to engage in the business of loaning money. In that case this court held in an opinion by the present Chief Justice: "There are various statutes on our books in which discretion is given to a public official or board to determine the qualifications of applicants for license to carry on a particular kind of business. . . . . ." There was nothing in the act then under review which gave the commissioner the power to determine the amount of the tax to be paid. *Page 327 
The cited case of Jermyn v. Scranton City, 212 Pa. 598,62 A. 29, held that cities of the second class may, for purposes of taxation, classify real estate into three classes and levy a different rate for each of the three classes.
The cited case of Baldwin Township's Annexation, 305 Pa. 490,158 A. 272 (supra), held only that the act making as a prerequisite to the annexation of part of a township to a contiguous city the consent of the State Council of Education was not unconstitutional. There was no question in that case as to giving anybody arbitrary power to impose a tax. We there maintained the well known principle that the legislature can delegate to the electors of a certain locality or to a board like the State Council of Education the determination of the question when a law complete in all its details shall become operative in a certain locality.
The cited case of United States v. Grimaud, 220 U.S. 506, held that the authority to make administrative rules is not a delegation of legislative power. There was no question in that case as to the fixing or imposition of any tax.
Authorities on taxation appear to be completely unanimous in condemning a license fee or tax whose amount is left to some administrative officer to fix. In a few instances where such laws have been enacted the courts have promptly declared them unconstitutional.
Cooley on Taxation, volume 1, 4th edition, section 78, says: "The powers which cannot be delegated to merely ministerial or judicial officers, include the selection of the property to be taxed, the determination of the purposes for which taxes shall be levied, the fixing of the amount of the tax to be imposed
[italics supplied], the fixing of the rate of taxation, and the prescribing of the rules for taxation in general." Section 81: "Legislative power to tax cannot be delegated to mere administrative officers." *Page 328 
Section 57, 17 R. C. L., page 540, lays down this principle: "To accomplish the main purpose of a license law it is apparent that it should be definite and should name a fixed fee which all persons engaged in like business shall pay, and specify every essential condition of the license. The officer should be merely intrusted with the duty of issuing licenses to all who comply with the prescribed conditions."
Section 323, 12 C. J., page 839, lays down this principle: "The legislature cannot delegate its powers to fix the tax rate." In the case before us the council did delegate to the department of public safety "the power to fix the tax rate." It is true that the tax rate is "$5.50 per policeman assigned" but the department of public safety determines the number ofpolicemen to be assigned at each game. If the council can lawfully do this, it can by ordinance say to any citizen: "If the department of public safety thinks you need extra police protection it can assign to you any number of policemen it sees fit and assess you $5.50 for every policeman so assigned and for each day of such assignment." The wealthy parent of a child who might be subject to kidnapping could under this system be made to pay a fee "based upon a reasonable estimate of the number of police and firemen which, in the opinion of the director of public safety, are necessary to protect the public safety at and on the premises of such" citizen. (The language quoted is from the ordinance in question.) Such a system is oppressive and tyrannical and is out of place in this country. "Under the Norman kings of England, the right to tax to obtain money for public uses was vested in the king, and was exercised by him at his own will. The money directed by him to be raised was assessed on persons or property by the officers of the exchequer, collected by the sheriff, and paid into the exchequer. The expenses of foreign wars increased the burden of taxation upon the English people, and, taxes becoming so onerous, there was resistance, and, by force, the power of *Page 329 
taxation was renounced by the crown, and conceded to the people": Inhabitants of Township of Bernards, Somerset County et al. v. Allen et al. (N.J.), 39 A. 716, 717. The case just cited holds that an act giving the governor the power to appoint "three resident freeholders, who shall assess and levy such taxes for such sums as they shall deem expedient" is unconstitutional. The Court of Errors and Appeals of New Jersey in that case cited Cooley on Taxation, page 50, as follows: ". . . . . . To leave to a state officer or board the power to determine whether a tax should be laid for the current year, or at what rate, or upon what property, prescribes no rule and originates no authority. It merely attempts to empower some other tribunal to prescribe a rule, and set in motion the tax machinery. This is clearly incompetent."
In Gautier v. Ditmar (Court of Appeals of New York), 204 N.Y. 20,97 N.E. 464, it was held that the power of taxation is vested in the legislature. This power "consists of two distinct processes — the one relating to the levying or imposition of the taxes on persons or property; the other the collection of the taxes levied. The first is constituted of the provisions of law which determine or work out the determination of the persons or property to be taxed, the sum or sums to be thus raised, the rate thereof and the time and manner of levying and receiving and collecting the taxes. It definitely andconclusively establishes the sum to be paid by each persontaxed [italics supplied]. . . . . . It cannot be delegated, except as the legislature may confer upon the municipalities or political divisions, which are through the local authorities representatives of the people and participants in the government of the state, powers of providing revenue for local governmental and public purposes."
In Bills v. Goshen, 117 Ind. 221, 20 N.E. 115, the City of Goshen passed an ordinance requiring a license in order to hold any public exhibition within the city except *Page 330 
certain educational, musical and artistic exhibitions. The ordinance declared: "License shall be granted by the mayor upon written application of any one, for any of the purposes aforesaid, upon the payment into the city treasury of such sumof money as the mayor or common council shall determine in suchparticular case [italics supplied]. . . . . ." The opinion cites Horr  Bemis on "Municipal Police Ordinances," section 13, as follows: "In exercising a power to license certain occupations the council should, by its ordinance, prescribe the exact occupation to be licensed, the amount of the fee to be charged, either uniformly or by reasonable classification, the condition upon which the license may be issued, and the duration of its validity." Section 263, same authority, says: ". . . . . . No discretionary powers should be vested in the officers whose duty it is to execute the provisions of ordinances, and the rule is entirely applicable to this class of ordinances. The ordinance itself should specify every condition of the license, and the officer should be merely intrusted with the duty of issuing licenses to all who comply with the prescribed conditions." The court said further: "It is therefore material to the validity of an ordinance that a fixed and definite license fee should be named in the ordinance, which all persons engaged in like business shall pay. Section 2 of the ordinance in question in this case is defective, in that it does not fix any amount to be paid as a license, but leaves it open for the common council to fix the fee to be charged in each particular case."
State ex rel. Wyatt v. Ashbrook et al. (Missouri), 55 S.W. 627. An act of the State of Missouri was attacked as defective in delegating to the commissioner named in the act the power to fix the amount of the license fee or tax. Section 5 provided that "the said board or officer in such city charged with the duty of issuing merchants' licenses, shall have power to fix the sum to be paid for licenses required by this act, but such license fee shall not be fixed at less than three nor more than five hundred *Page 331 
dollars for every class or group. . . . . ." The Supreme Court of Missouri said: ". . . . . . the authority to name and fix the amount of the imposition between those designated sums is plainly delegated to the commissioner, and can be exercised according to his arbitrary discretion in the premises, subject only to the qualification . . . . . . 'that the license fee exacted shall be uniform in each city in which it is collected.' Until the commissioner acts and determines upon the rate of the imposition to be levied within the limits of the city for which he is appointed, no one of that community can determine from the law itself what the license fee or tax is or will be. Until he acts, the rate of the tax is an unknownquantity. In fact, until he acts, there is no tax provided. Anundetermined tax is in law no tax [italics supplied]. The determination of the amount or rate of a tax to be imposed is as essential an exercise of the taxing power as the designation of the property to be taxed, or the time for its collection or enforcement." The court held that in this act the uniformity clause of the Missouri State Constitution was violated, which provides that all taxes to be levied "shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax, and that all taxes shall be levied and collected by general law." (This is practically identical with the provision in section 1, article 9 of the Pennsylvania Constitution.) The court said further that the uniformity clause of the constitution had been violated "not only by the arbitrary and unreasonable classification of merchants of a natural class, for the particular purpose of this particular imposition, and also on account of the discretion given to the commissioner to be named under the act to fix, in different cities, different license fees or rates of taxation upon the merchants of the same designated class, but the very uncertainty in the language of the act has introduced another element of possible and probable inequality and want of uniformity in the matter of determining the amount of the *Page 332 
tax to be fixed and imposed. In the exercise of the taxing power, which is the very essence of sovereignty, and of the gravest consequences to the citizen, there ought to be no ambiguity or uncertainty in the language of the law."
In Van Cleve et al. v. Passaic Valley Sewerage Com'rs,71 N.J.L. 574, 60 A. 214, the court of errors and appeals passed upon an act which authorized the levying of a tax upon all persons within a certain sewerage district for an amount depending upon the judgment or discretion of the commission appointed under the act. The court declared the act unconstitutional as an attempt to delegate an essential element of the power of taxation. Judge GARRISON there said: "That the amount to be raised by taxation is to be based upon the expense incurred by the commission in construction and maintenance does not render the determination of the amount of taxation any less a matter that is committed to the judgment and discretion of the commissioners. . . . . . This court is unequivocally committed to the doctrine that the legislature of this state, in which the governmental power of taxation resides, does not possess the power to delegate to another body, having no governmental functions, the authority to determine, in its judgment or discretion, the amount to be raised by taxation, to which obviously must be added that such authority is in effect so delegated if such body may be empowered to levy taxes to the amount of an indebtedness to be incurred by it in its judgment or discretion."
There is no other power of government so jealously guarded by the people in their organic law as the power to tax. Nowhere is this power entrusted to the executive branch of government, not even in these days when unusual and extraordinary powers are being transferred by Congress to the President. Cooley in his "Constitutional Limitations," volume 2, 8th edition, page 986, says of the power to impose taxes: "No attribute of sovereignty is more pervading, and at no point does the *Page 333 
power of the government affect more constantly and intimately all the relations of life than through the exactions made under it." Chief Justice MARSHALL in M'Culloch v. Maryland, 4 Wh. 316, said that "the power to tax is the power to destroy." I can find no constitutional warrant and no justification in any sound view of public policy for entrusting any administrative officer of city, state, or nation, with this "pervading," "destroying" power.
That there has been no abuse of discretion charged against the director of public safety in this particular case is entirely immaterial. In the case of Miller v. Seare et al., decided in 1773, 2 Wm. Blackstone's Reports 1140,* page 1142, Chief Justice DE GREY aptly said on the subject of arbitrary power: "Here, little danger is to be apprehended from such a power of commitment, as the commissioners are usually men of knowledge and discretion, chosen by the Great Seal, and acting under its immediate inspection. The defendant, Mr. Seare, in particular, we all personally know to be a gentleman of the utmost integrity and honour. But, in the country, very low and obscure men often creep into the commission, and to arm them with such arbitrary powers would be of the most terrible consequence."
The investiture of any officer with arbitrary power cannot under our constitutional system be justified by the fact that the vested officer may not abuse it. The discretion vested in the director of public safety by this ordinance is one that cannot under our federal and state Constitutions be vested in anyofficial. The charge imposed as a license fee by the director of public safety is a "taking of property" according to his judgment or caprice and not "by due process of law." Cooley on "Taxation," 4th edition, volume 1, section 348, says: "As to the equal protection of the laws clause, it is beyond question that it applies both to license or business taxes and also to license 'fees.' " *Page 334 
Judge BROWN of the court below admirably summed up the evils and deficiencies of this ordinance when he said: "Even if council had authority to impose a fee for the services contemplated in the ordinance, it had no right to delegate to the director of public safety the fixing of the amount of the license. 'Notwithstanding express power may exist to enact, the ordinance must provide a uniform rule of action, it must contain permanent legal provisions, operating generally and impartially, for its enforcement cannot be left to will or unregulated discretion of the municipal authorities or any officer of the corporation.' Volume II, McQuillin on Municipal Corporations, 1580, section 728. . . . . . This ordinance prescribes no conditions and provides no uniform rule of action. It does not fix the fee but gives the director of public safety absolute discretion to determine the number of police and firemen necessary 'at the rate per man of $5.50 per day.' It is true that the fee is to be 'based upon a reasonable estimate of the number of police and firemen which . . . . . . are necessary,' but that rests entirely in his opinion."
Upon consideration of the arbitrary taxing power conferred on the director of public safety of Philadelphia by the ordinance now under review, my conclusion as to the latter can be appositely expressed in the language quoted by the United States Supreme Court in Yick Wo. v. Hopkins, 118 U.S. 356: ". . . . . . an ordinance which clothes a single individual with such power hardly falls within the domain of law, and we are constrained to pronounce it inoperative and void." I think the ordinance challenged is clearly repugnant both to article IX, section 1 of our state Constitution which provides that: "All taxes shall be uniform, upon the same class of subjects, within the territorial limits of authority levying the tax, and shall be levied and collected under general laws . . . . . ." and to the fourteenth amendment to the United States Constitution which declares: ". . . . . . Nor shall any state deprive any person of life, *Page 335 
liberty or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws."
I would affirm the decree of the court below.